
	
		I
		112th CONGRESS
		1st Session
		H. R. 3110
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Reed (for himself
			 and Mr. Hanna) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To exempt drivers used by motor carriers from certain
		  regulations if transporting grapes during a harvest period, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grape Region Accelerated Production and Efficiency Act of
			 2011.
		2.Exemption
			 relating to transportation of grapes during harvest periodsRegulations issued by the Secretary of
			 Transportation under sections 31136 and 31502 of title 49, United States Code,
			 regarding maximum driving and on-duty time for a driver used by a motor
			 carrier, shall not apply, beginning on the date of enactment of this Act, to a
			 driver transporting grapes in a State if the transportation—
			(1)is during a
			 harvest period (as that period is determined by the State); and
			(2)is limited to an
			 area within a 175 air mile radius from the location where the grapes are picked
			 or distributed.
			
